14-2760
     Liu v. Lynch
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A200 208 177
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
     THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 30th day of October, two thousand fifteen.
 5
 6   PRESENT:
 7
 8            JOSÉ A. CABRANES,
 9            DENNY CHIN,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   WENDI LIU,
15                                   Petitioner,
16
17                  v.                                          14-2760
18                                                              NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22                            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                 Khagendra Gharti-Chhetry, New York,
26                                   New York.
27
28
 1   FOR RESPONDENT:                    Benjamin C. Mizer, Principal
 2                                      Deputy Assistant Attorney General;
 3                                      Russell J. E. Verby, Senior
 4                                      Litigation Counsel; John D.
 5                                      Williams, Trial Attorney, Office
 6                                      of Immigration Litigation, United
 7                                      States Department of Justice,
 8                                      Washington, D.C.
 9
10          UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14          Petitioner Wendi Liu, a native and citizen of China,

15   seeks    review   of    a   July    7,   2014,   decision    of    the   BIA

16   affirming a May 1, 2013, decision of an Immigration Judge

17   (“IJ”) denying Liu’s application for asylum, withholding of

18   removal, and relief under the Convention Against Torture

19   (“CAT”).     In re Wendi Liu, No. A200 208 177 (B.I.A. July 7,

20   2014), aff’g No. A200 208 177 (Immig. Ct. N.Y. City May 1,

21   2013).       We   assume    the     parties’     familiarity      with   the

22   underlying facts and procedural history in this case.

23          Under the circumstances of this case, we review the

24   IJ’s     decision,     including      the   portions   not     explicitly

25   discussed by the BIA.         Yun-Zui Guan v. Gonzales, 432 F.3d
26   391, 394 (2d Cir. 2005).           The applicable standards of review

27   are well established.          See 8 U.S.C. § 1252(b)(4)(B); see
 1   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

 2   2009).

 3          For asylum applications such as Liu’s, governed by the

 4   REAL    ID   Act   of    2005,          the    agency    may,      considering     the

 5   totality of the circumstances, base a credibility finding on

 6   the      plausibility         of         the     applicant’s          account      and

 7   inconsistencies         in        his     statements,         so    long     as   they

 8   reasonably support an inference that the applicant is not

 9   credible.      8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v.

10   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).                         We defer “to an

11   IJ’s credibility determination unless, from the totality of

12   the circumstances, it is plain that no reasonable fact-

13   finder could make such an adverse credibility ruling.”                             Xiu

14   Xia Lin, 534 F.3d at 167.

15          Liu claims that he was persecuted in China because he

16   had two children in violation of the family planning policy

17   and    fears   future        persecution           because     Chinese       officials

18   discovered      that         he     worshipped          at    a      house    church.

19   Substantial        evidence             supports      the      agency’s        adverse

20   credibility determination, based on the finding that aspects

21   of     Liu’s       claim          were         implausible,          the      internal

22   inconsistencies         in    Liu’s       account,      and    the    discrepancies
 1   between Liu’s testimony and that of his witness.

 2       The     IJ    reasonably    found    implausible   Liu’s           lack    of

 3   knowledge regarding the Chinese family planning policy and

 4   his inability to explain why he was fined and detained.                       See

 5   Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).                       The

 6   agency’s    adverse        credibility   determination        is       further

 7   supported        by    Liu’s   internally      inconsistent        testimony

 8   regarding how often he attended church in the United States

 9   and by discrepancies in testimony about his attendance at

10   baptism class.         For example, Liu testified that he attended

11   only one baptism class but was nonetheless baptized, while a

12   receptionist at the church testified on Liu’s behalf that 12

13   classes were required for baptism, that no one could be

14   baptized without attending the required classes, and that

15   she knew Liu had attended all 12 required classes.                     See Xiu

16   Xia Lin, 534 F.3d at 167.

17        Because          substantial   evidence   supports   the          agency’s

18   findings that Liu’s claim was implausible and his testimony

19   inconsistent, the totality of the circumstances supports the

20   agency’s    adverse       credibility    determination.            8    U.S.C.

21   § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 167.

22   Further, because the only evidence of a threat to Liu’s life
 1   or   freedom    depended      upon   his   credibility,    the    agency’s

 2   finding   that    he    was   not    credible    necessarily     precludes

 3   success on his claims for asylum, withholding of removal,

 4   and CAT relief.        Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

 5   Cir. 2006).

 6         For the foregoing reasons, the petition for review is

 7   DENIED.    As    we    have   completed    our   review,   any    stay   of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.             Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                        FOR THE COURT:
15                                        Catherine O’Hagan Wolfe, Clerk
16
17